--------------------------------------------------------------------------------

 
 


AMENDMENT TO AGREEMENTS


THIS AMENDMENT TO AGREEMENTS effective January 31, 2007, is between Uranium
Power Corp., a British Columbia corporation ("UPC") and U.S. Energy Corp., a
Wyoming corporation ("USE"), Crested Corp., a Colorado corporation (“Crested”)
and a joint venture between USE and Crested; the joint venture between USE and
Crested is referred to herein as "USECC" and USE, Crested and USECC are
collectively referred to herein as the "USE Parties".


RECITALS


WHEREAS, on October 29, 2004, UPC (formerly known as Bell Coast Capital Corp.)
and the USE Parties entered into a letter agreement with respect to the
exploration and potential development and production of certain properties
located in the Sheep Mountain Mining District and the Crooks Gap Mining District
in Fremont County, Wyoming (“Sheep Mountain Properties”), which letter agreement
was revised on November 24, 2004, and December 3, 2004, (hereinafter referred to
as “Initial Letter Agreement”); and


WHEREAS, on December 8, 2004, UPC and USE Parties entered into a Purchase and
Sales Agreement (“PSA”) for the Sheep Mountain Properties, which superseded and
replaced the Initial Letter Agreement; and


WHEREAS, on April 11, 2005, UPC and the USE Parties entered into a Mining
Venture Agreement (“MVA”) for the Sheep Mountain Properties; and


WHEREAS, on August 22, 2005, UPC and the USE Parties entered into Amended Letter
Agreement (Amendment #1”) adding to the PSA the Breccia Pipes Project located in
Arizona and the Burro Canyon Project located in Colorado; and


WHEREAS, on January 12, 2006, UPC and the USE Parties entered into Amended
Letter Agreement #2 (“Amendment #2”) to Paragraph 4 of the PSA concerning timing
of payment of the purchase price; and


WHEREAS, on May 9, 2006, UPC and the USE Parties entered into an Agreement
(“Green River Agreement”) to develop two properties, (i) the Green River North
properties (“Green River North”) consisting of 10 unpatented lode mining claims
and (ii) the Green River South properties (“Green River South”) previously know
as the Sahara Mine Property; whereby the Green River North was to be developed
by a new joint venture agreement and the Green River South properties were to be
developed by the Amended and Restated Option and Joint Venture Agreement- Sahara
Mine Property, Emery County, Utah (“Sahara MVA”); and


WHEREAS, the PSA, MVA, Amendment #1, Amendment #2 and the Green River Agreement
are hereinafter referred to as the “UPC Agreements”), and




--------------------------------------------------------------------------------



WHEREAS, the USE Parties have entered into an Exclusivity Agreement with sxr
Uranium One Inc. (“Uranium One”) to sell certain of its uranium assets to
Uranium One or one or more wholly-owned subsidiaries of Uranium One
(collectively, the “Buyers”) and if this sale is to be consummated, the USE
Parties and the applicable Buyers will enter into a definitive agreement and
close this transaction (the “Uranium One Transaction”).


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, UPC and the USE Parties agree to the following terms and conditions:



1.  
The Areas of Mutual Interest contained in the PSA, MVA, Amendment #1 and Green
River North are amended and replaced in their entirety as follows:




(i)  
the area of mutual interest for the Sheep Mountain Properties shall be one (1)
mile from the exterior boundary of the Sheep Mountain unpatented mining claims
and the Wyoming State Lease as shown on Exhibit 1, excluding however, the
Sweetwater Mill and the Green Mountain uranium properties owned by Rio Tinto;




(ii)  
the area of mutual interest for the Burro Canyon properties contained in
Amendment #1 shall be one (1) mile from the exterior boundary of the unpatented
mining claims contained in the Burro Canyon Project as shown on Exhibit 2;




(iii)  
the area of mutual interest for the Breccia Pipes properties contained in
Amendment #1 shall be the area covered by the aerial survey as shown on Exhibit
3, and




(iv)  
the area of mutual interest for the Green River North properties shall be one
(1) mile from the exterior boundary of the Green River North unpatented mining
claims lying north of the north right-of-way of Interstate 70 as shown on
Exhibit 4.




2.  
Conditioned upon and effective as of the closing of the Uranium One Transaction,
the Green River South properties are deleted and removed from Green River
Agreement and the USE Parties hereby agree to quitclaim and /or relinquish all
rights, responsibilities and obligations to the Green River South properties,
including the Sahara MVA, to UPC.




3.  
The UPC Agreements are hereby amended to grant the USE Parties the right to
transfer all rights, responsibilities and obligations of the UPC Agreements
(excluding Green River South) to the Buyers, including but not limited to the
right to receive all payments provided in the UPC Agreements. UPC agrees to
execute the attached Consent, Waiver and Agreement attached as Exhibit 5,
thereby, among other things, (i) waiving any and all rights it may have to any
preemptive rights, rights of first refusal or similar rights with respect to the
sale and


--------------------------------------------------------------------------------



assignment of the UPC Agreements to the Buyers, and (ii) agreeing that the
Buyers will not assume, and the USE Parties will remain liable for, any
liability for breaches of the UPC Agreements by the USE Parties and any
indemnity granted by the USE Parties to UPC with respect to periods prior to the
closing of the Uranium One Transaction.



4.  
Conditioned upon the closing of the Uranium One Transaction, the USE Parties
agree to provide to UPC access to copy or otherwise use of the USE uranium
libraries for a period of three (3) years from the closing of the Uranium One
Transaction.




5.  
The address and contact information for UPC contained in the notice provisions
of the UPC Agreements is amended as follows:





Mr. Chris Healey
President
Uranium Power Corp.
3rd Floor, Bellevue Centre
235 Fifteenth Street
West Vancouver, BC
CANADA V7T-2X1
Phone: (604) 921-1810
Fax: (604) 921-1898
e-Mail: chealey@uniserve.com



6.  
Upon the closing of the Uranium One Transaction, the USE Parties shall have no
further rights, responsibilities or obligations to UPC except for providing
access to the USE Parties’ uranium libraries as provided above and any liability
for a pre-closing breach by the USE Parties or a pre-closing indemnity
obligation of the USE Parties under the UPC Agreements.




7.  
All other terms and conditions of the UPC Agreements shall remain unchanged by
this Amendment to Agreements.





(Remainder of the page intentionally blank.)


--------------------------------------------------------------------------------









This Agreement is executed to be effective on the date first shown above.




URANIUM POWER CORP.




By  /s/ Chris M. Healey              


Its  President                      




U.S. ENERGY CORP.




By  /s/ Mark J. Larsen                


Its  President                    




U.S. ENERGY CORP. and CRESTED CORP. dba as USECC, a JOINT VENTURE


U.S. ENERGY CORP.




By  /s/ Mark J. Larsen                


Its  President                    




CRESTED CORP.




By  /s/ Keith G. Larsen                


Its  Co-Chairman                   



--------------------------------------------------------------------------------

